     1:19-cv-00018-JMC      Date Filed 12/17/20   Entry Number 95   Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                               AIKEN DIVISION

Edward D. Jones & Co., L.P., a Missouri ) Civil Action No.: 1:19-cv-00018-JMC
limited partnership,                            )
                                                )
                     Plaintiff in Interpleader, )
                                                )
v.                                              )
                                                )
American National Insurance Company,            )
a Texas corporation; Transamerica Premier       )  ORDER AND OPINION
Life Insurance Company, an Iowa )
corporation; Leslie Gorman, a South )
Carolina individual; Teressa Gorman, a )
South Carolina individual; Chris McNally, a )
South Carolina individual; and John Does 1- )
50,                                             )
                                                )
                                    Defendants. )
American National Insurance Company, a )
Texas corporation,                          )
                                            )
                           Cross-Claimant, )
                                            )
v.                                          )
                                            )
Leslie Gorman, a South Carolina Individual, )
                                            )
                          Cross-Defendant. )
Leslie Gorman, a South Carolina individual;   )
Teressa Gorman, a South Carolina              )
individual;                                   )
Chris McNally, a South Carolina individual;   )
                                              )
                          Cross-Claimants,    )
v.                                            )
                                              )
American National Insurance Company, a        )
Texas corporation; John Does 1-50;            )
Transamerica Premier Life Insurance           )
Company, an Iowa corporation,                 )
                                              )
                         Cross-Defendants.    )

                                              1
      1:19-cv-00018-JMC        Date Filed 12/17/20      Entry Number 95        Page 2 of 10




 Leslie Gorman, a South Carolina individual;       )
 Teressa Gorman, a South Carolina                  )
 individual;                                       )
 Chris McNally, a South Carolina individual;       )
                                                   )
                           Counter-Claimants,      )
                                                   )
 v.                                                )
                                                   )
 Edward D. Jones & Co., L.P., a Missouri           )
 limited partnership,                              )
                                                   )
                           Counter-Defendant,      )
                                                   )
 American National Insurance Company, a            )
 Texas corporation;                                )
                                                   )
                          Third-Party Plaintiff.   )
                                                   )

       This matter is before the court on an Affidavit of Attorneys’ Fees and Costs (see ECF Nos.

83-1, 94) by Plaintiff’s Counsel requesting that the court award attorneys’ fees and costs from

the $236,002.09 previously deposited into the court pursuant to an Order granting in part a motion

for interpleader, directing Plaintiff to deposit the interpleaded amount, plus all accrued interest,

into the registry of the Clerk of Court, and granting a motion for partial summary judgment. (ECF

No. 77.) Defendant Transamerica Premier Life (“Transamerica”); Defendant American National

Insurance Company (“American”); and Defendants Leslie Gorman, Teressa Gorman, and Chris

McNally (collectively, “Gorman Defendants”) filed timely Objections to the Amount of

Attorneys’ Fees Requested by Interpleader Plaintiff (“Objection”). (ECF Nos. 85, 87, 90.) For the

reasons set forth below, the court GRANTS Plaintiff’s Counsel’s Request for Attorneys’ Fees and

Costs in the amount of twenty-two thousand, seven hundred and fifty-nine dollars, and seventy-

five cents ($22,759.75). (ECF Nos. 83-1, 94.)

                                    I.      BACKGROUND

       On January 2, 2019, Plaintiff filed a Complaint for Interpleader pursuant to 28 U.S.C.
                                                   2
     1:19-cv-00018-JMC         Date Filed 12/17/20      Entry Number 95        Page 3 of 10




§§ 1335 and 2361 naming American, Transamerica, the Gorman Defendants, and John Does 1-

50 as Defendants. (ECF No. 1 at 6.) Transamerica filed an Answer to the Complaint on March

7, 2019. (ECF No. 11.) Between March 8, 2019, and May 7, 2019, there were several Answers,

Crossclaims, and Replies filed by the parties. (ECF Nos. 15–32.) On July 22, 2019, Plaintiff

filed a Motion to Dismiss and Compel Arbitration as to the Gorman Defendants’ Counterclaims

(ECF No. 33), which was granted by the court on December 10, 2019. (ECF No. 67.) On

February 3, 2020, the Gorman Defendants filed a Motion for Partial Summary Judgment. (ECF

No. 71.) On March 19, 2020, Plaintiff filed a Motion for Interpleader to deposit funds into the

registry of the Clerk of Court. (ECF No. 74.) On April 28, 2020, the court issued an Order

granting the Motion for Partial Summary Judgment and granting in part the Motion for

Interpleader. (ECF No. 77.)

       In May 2020, Plaintiff’s Counsel filed an Affidavit of Attorneys’ Fees and Costs, seeking

reimbursement of “Thirty-Five Thousand and No/100 ($35,000) from the interpleaded funds.”

(ECF No. 83 at 3.) On the same day, Transamerica filed an Objection to the Amount of

Attorneys’ Fees Requested by Interpleader Plaintiff. (ECF No. 85.) On June 2, 2020, American

filed an Objection to the Amount of Attorneys’ Fees Requested by Interpleader Plaintiff. (ECF

No. 87.) On June 17, 2020, the Gorman Defendants filed an Objection to the Amount of

Attorneys’ Fees Requested by Interpleader Plaintiff. (ECF No. 90.)

       Ultimately, the court denied Plaintiff’s Counsel’s request for attorney’s fees and costs

without prejudice because the request lacked specific evidence to demonstrate the hourly rates

sought were appropriate and reasonable. (See ECF No. 92.) Thereafter, Plaintiff’s Counsel again

filed a request for attorney’s fees and included affidavits from two local attorneys who claim

the requested rates “are within the range of rates charged by lawyers and paralegals in Columbia,



                                                 3
     1:19-cv-00018-JMC          Date Filed 12/17/20       Entry Number 95        Page 4 of 10




South Carolina[,] with similar experience, skills[,] and reputation for the type of work this matter

involves.” (ECF Nos. 94, 94-1, 94-2.)

                                     II.       JURISDICTION

       This court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1335 because the

Complaint (ECF No. 1) is in the nature of an interpleader. 28 U.S.C. § 1335 provides that:

            The district courts shall have original jurisdiction of any civil action of
            interpleader or in the nature of interpleader filed by any person, firm, or
            corporation . . . having in his or its custody or possession money or
            property of the value of $500 or more, or having issued a note, bond,
            certificate, policy of insurance, or other instrument of value or amount
            of $500 or more[.]

28 U.S.C. § 1335(a).

                                   III.    LEGAL STANDARD

       “A district court has the discretionary authority to award attorneys’ fees to a plaintiff in an

interpleader action.” 7 Charles A. Wright and Arthur R. Miller, Federal Practice and Procedure,

§1719 at 476-488 (1st ed. 1972); see also Tr. of the Dir. Guild of Am.- Producer Pension Benefits

Plans v. Tise, 234 F. 3d 415, 426-28 (9th Cir. 2000); Septembertide Pub., B.V. v. Stein & Day,

Inc., 884 F.2d 675, 683 (2nd Cir. 1989). The burden is on the plaintiff to “establish[] [their]

entitlement to an [attorney’s fee] award.” Dusseldorp v. Ho, 4 F. Supp. 3d 1069, 1070 (S.D. Iowa

2014) (citing Hensley v. Eckerhart, 461 U.S. 424, 427 (1983)). There is a limited scope to

compensable expenses, confining the attorney fees recoverable to “attorney fees billed to prepare

the complaint, obtain service of process on the claimants to the fund, and secure the plaintiff’s

discharge from liability and dismissal from the lawsuit.” Dusseldorp, 4 F. Supp. 3d at 1071 (citing

Tr. of the Dir. Guild, 234 F. 3d at 426-27).

       The rationale for allowing an award in an interpleader action is that, “’[b]ecause the

stakeholder is considered to be helping multiple parties to an efficient resolution of the dispute in

                                                  4
     1:19-cv-00018-JMC          Date Filed 12/17/20       Entry Number 95        Page 5 of 10




a single court,’ granting attorneys’ fees to the stakeholder is often justified.” Manufacturers &

Traders Tr. Co. v. Del Conca USA, Inc., No. GJH-16-3346, 2017 WL 3175567, at *4 (D. Md. July

25, 2017) (citing Stonebridge Life Ins. Co. v. Kissinger, 89 F. Supp. 3d 622, 627 (D.N.J. 2015)).

Such an award is only proper “when the interpleader plaintiff acts as a mere stakeholder, which

means that the party has admitted liability, has deposited the fund in court, and has asked to be

relieved of any further liability.” Id. (citations and internal marks omitted). Moreover, a

stakeholder’s award from interpleader should be “modest” and “of a relatively small amount

simply to compensate for initiating the proceedings.” (Id. (citing Ferber Co. v. Ondrick, 310 F.2d

462, 467 (5th Cir. 1962)). An interpleader action “does not usually involve any great amount of

skill, labor or responsibility[,]” and thus a stakeholder’s award “should be properly limited to the

preparation of the petition for interpleader, the deposit of the contested funds with the court, and

the preparation of the order discharging the stakeholder.” Id. (citations and internal marks omitted).

                                        IV.     ANALYSIS

A.     The Parties’ Arguments

       Plaintiff’s Counsel seeks a $35,000.00 award of attorney’s fees and costs from the

interpleaded funds. (ECF No. 83-1 at 3.) Plaintiff’s Counsel alleges he reduced this request from

his actual fees and costs of $50,929.89. Id. Plaintiff’s Counsel contends that the collective value

of the lawyers’ time spent on this matter was one hundred and seventy-two (172) hours. (Id. at

2 ¶ 7.) Plaintiff’s Counsel claims that since the action was filed:

       Defendants Leslie Gorman, Teressa Gorman and Chris McNally (collectively, the
       “Gorman Defendants”) filed crossclaims against the other defendants and
       counterclaims against the Plaintiff (ECF [No.] 21). Plaintiff answered those
       counterclaims (ECF [No.] 31) and moved to dismiss them and compel arbitration.
       (ECF [No.] 33). The Court conducted a pretrial conference on September 6, 2019
       (ECF [No.] 51) at which Plaintiff’s counsel appeared. Plaintiff’s Motion to Dismiss
       and Compel Arbitration was argued on October 22, 2019 (ECF [No.] 64) and
       granted by Order filed on December 10, 2019 (ECF [No.] 67)[.]

                                                  5
     1:19-cv-00018-JMC          Date Filed 12/17/20       Entry Number 95         Page 6 of 10




(ECF No. 83-1 at ¶ 6.) Plaintiff’s Counsel alleges that the award of attorney’s fees and costs in the

amount of $35,000.00 is justified “considering (i) the nature, extent, and difficulty of the case; (ii)

the time necessarily devoted to the case; and (iii) the beneficial results that were obtained.” (Id. ¶

9.) In his subsequent filing, Plaintiff’s Counsel points out that, after Plaintiff’s initial opposition

and due diligence, it ultimately “did not oppose the Gorman Defendants’ Motion for Partial

Summary Judgment . . . and subsequently released [$106,759.91] to the Gorman Defendants[.]”

(ECF No. 84 at 4.) Plaintiff’s Counsel also notes the requested fees as a percent of the interpleaded

funds is within the range of such awards in similar cases, albeit at the higher end due to difficulties

created by the Gorman Defendants. (Id.)

       Transamerica and American object to Plaintiff’s Counsel’s request for $35,000.00 in

attorneys’ fees and costs because the “request is excessive” and “attributable to a customer

dispute between Plaintiff and Defendants Leslie Gorman, Teressa Gorman, and Chris McNally

and those fees should be addressed, if at all, between those parties and should not be deducted

from the interpleader proceeds.” (ECF Nos. 85, 87.) The Gorman Defendants dispute Plaintiff’s

Counsel’s request for attorneys’ fees and costs for the following reasons: (1) it is alleged that

Robert W. Boos, an attorney whose name appears in Plaintiff’s Counsel’s Affidavit as an

attorney who worked on the case, does not appear on any of the pleadings and is allegedly “not

licensed to practice law in South Carolina, or before this [c]ourt, and has not been admitted pro

hac vice” and, (2) the Barber factors all point in favor of the requested amount of attorneys’ fees

and costs to be reduced. (ECF No. 90 at 5-6.) The Gorman Defendants thus seek to limit the

recovery of fees from efforts related to “drafting . . . the Complaint for the $236,002.09, service

thereof, and remittance of those funds to the [C]ourt,” while excluding the attempt to interplead

an additional $106,759.91. (Id. at 2-3.)

                                                  6
     1:19-cv-00018-JMC          Date Filed 12/17/20       Entry Number 95         Page 7 of 10




B.     The Court’s Review

       When examining a request for attorneys’ fees, the United States Court of Appeals for

the Fourth Circuit has instructed courts to use the following factors to determine what constitutes

a reasonable number of hours and the appropriate hourly rate:

       (1) the time and labor expended; (2) the novelty and difficulty of the questions
       raised; (3) the skill required to properly perform the legal services rendered; (4)
       the attorney’s opportunity costs in pressing the instant litigation; (5) the customary
       fee for like work; (6) the attorney’s expectations at the outset of the litigation; (7)
       the time limitations imposed by the client or circumstances; (8) the amount in
       controversy and the results obtained; (9) the experience, reputation and ability of
       the attorney; (10) the undesirability of the case within the legal community in which
       the suit arose; (11) the nature and length of the professional relationship between
       attorney and client; and (12) attorneys’ fees awards in similar cases.

Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 & n.28 (4th Cir. 1978).

       In conjunction with the Barber factors, fee applicants bear the burden of establishing that

the rates requested are “in line with those prevailing in the community for similar services by

lawyers of reasonably comparable skills, experience and reputation.” Blum v. Stenson, 465 U.S.

886, 895 n.11 (1984). “In addition to the attorney’s own affidavits, the fee applicant must provide

satisfactory specific evidence of the prevailing market rates in the relevant community for the type

of work for which he seeks an award.” Plyler v. Evatt, 902 F.2d 273, 277 (4th Cir. 1990).

“Examples of the type of specific evidence that . . . is sufficient to verify the prevailing market

rates are affidavits of other local lawyers who are familiar both with the skills of the fee applicants

and more generally with the type of work in the relevant community.” Gravelle v. Kaba Ilco Corp.,

No. 5:13-CV-642-FL, 2019 WL 7584527, at *2 (E.D.N.C. Aug. 8, 2019), motion for relief from

judgment denied, No. 5:13-CV-642-FL, 2019 WL 6851605 (E.D.N.C. Dec. 16, 2019) (citing

Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 244 (4th Cir. 2009)). A district court

“abuse[s] its discretion by awarding the hourly rates requested [by the fee applicant] in the absence

of ‘satisfactory specific evidence of the prevailing market rates.’” Robinson, 560 F.3d at 245. “The
                                                  7
     1:19-cv-00018-JMC          Date Filed 12/17/20      Entry Number 95        Page 8 of 10




relevant market for determining the prevailing rate is ordinarily the community in which the

court where the action is prosecuted sits.” Rum Creek Coal Sales, Inc. v. Caperton, 31 F.3d 169,

175 (4th Cir. 1994).

       At the outset, the court addresses the scope of work for which Plaintiff may recover costs

and fees in this interpleader action. As observed by Plaintiff, “courts in other jurisdictions have

held that the litigation of counterclaims should have no bearing on the size of an attorneys fee

award, [and] the Fourth Circuit has not, to date, offered any guidance on this issue, instead leaving

the matter to the district courts’ discretion.” (ECF No. 94 at 5.) Despite this assertion, Plaintiff

posits that if “counterclaims pertain to a party’s purported ownership of and entitlement to the

interpleaded funds . . . there is no logical reason to exclude fees associated with the defense of

such claims.” (Id.)

       The court finds Plaintiff’s argument is unpersuasive. Instead, in this case an award under

28 U.S.C. § 1335 should stem from “attorney fees billed to prepare the complaint, obtain service

of process on the claimants to the fund, and secure the plaintiff’s discharge from liability and

dismissal from the lawsuit,” rather than counterclaims, motions, and other issues purportedly

sprouting from the interpleader action. Dusseldorp, 4 F. Supp. 3d at 1071 (citation omitted); see

Bank of Am., N.A. v. Jericho Baptist Church Ministries, Inc., No. PX 15-02953, 2017 WL 319521,

at *3 (D. Md. Jan. 23, 2017) (reducing an award for attorney’s fees in an interpleader action for

work “spent on matters outside the interpleader action itself”); see also Citibank, N.A. v. Jericho

Baptist Church Ministries, Inc., No. PX 16-01697, 2017 WL 2132033, at *6 (D. Md. May 17,

2017) (“The stakeholder is not entitled to reimbursement for work performed after it filed its

petition for interpleader, deposited the contested funds with the Court, and prepared the order of

discharge from the case.”).



                                                 8
     1:19-cv-00018-JMC          Date Filed 12/17/20        Entry Number 95         Page 9 of 10




       The court thus analyzes the efforts of Plaintiff’s Counsel in “prepar[ing] . . . the petition

for interpleader, deposit[ing] . . . the contested funds with the court, and prepar[ing] . . . the order

discharging the stakeholder” utilizing the Barber factors. Manufacturers & Traders, 2017 WL

3175567, at *4 (citation omitted). The court finds Plaintiff’s Counsel completed 75.7 hours of

work that falls within the above categories (out of the 172 hours originally claimed by Plaintiff).

The questions raised in this matter are not notably novel or difficult, and as such, the skill required

to properly perform the required legal services is not particularly specialized. See Manufacturers

& Traders, 2017 WL 3175567, at *4. This finding is further supported by the documents filed in

this action, including the brief eight-page Complaint (ECF No. 1) and the relatively straightforward

Consent Motion to Deposit Interpleader Funds (ECF No. 74).

       While Plaintiff’s Counsel asserts he expended a little over $50,000 in costs and fees

associated with this case yet seeks a reduced award of only $35,000, these figures encompass work

completed outside of the interpleader action as discussed above. It appears Plaintiff’s Counsel’s

rates of $335 per hour for partners, $295 to $305 for associates, and $180 to $190 for paralegals

fall within the customary fee for like work. (See ECF Nos. 83-1, 94-1, 94-1.) Plaintiff’s Counsel

does not opine on his opportunity costs, his expectations at the outset of litigation, the time

limitations imposed by the client or circumstances, the undesirability of the case, or the nature and

length of his professional relationship with Plaintiff. Lastly, regarding attorney’s fee awards in

similar interpleader actions, Defendants focus on the actual amount of the award, pointing to five

recent interpleader awards within the District of South Carolina that fell between $2,000 and

$6,149. (See ECF No. 85 at 3 (compiling cases).) Alternatively, Plaintiff’s Counsel focuses on

awards as a percentage of the overall interpleaded funds, outlining a range from 7.7% to 19.3%,

and observing his requested award “is on the upper end of that range” due to the actions of the



                                                   9
     1:19-cv-00018-JMC        Date Filed 12/17/20        Entry Number 95       Page 10 of 10




Gorman Defendants. (ECF No. 94 at 5.) Regardless, the court notes the highest award from

Plaintiff’s Counsel’s cited cases was $16,228, well below the $35,000 he seeks. (Id.)

       After considering the above factors, the court concludes that $21,832.18 in fees and

$927.57 in costs, for a total award of $22,759.75, is reasonable. The court reached this amount in

fees by multiplying the 75.7 hours identified above by the applicable billable rate depending on

the attorney or paralegal completing the work. See Citibank, 2017 WL 2132033, at *7. For costs,

the court subtracted all discernable charges incurred beyond prepar[ing] . . . the petition for

interpleader, deposit[ing] . . . the contested funds with the court, and prepar[ing] . . . the order

discharging the stakeholder.” Manufacturers & Traders, 2017 WL 3175567, at *4 (citation

omitted). The award comprises 9.6% of the total amount of interpleaded funds, which falls

comfortably within a comparable range of awards in many other interpleader actions. See Midland

Nat’l Life Ins. Co. v. Wilkes, No. 1:19-CV-772, 2020 WL 429206, at *3 (M.D.N.C. Jan. 28, 2020)

(citation omitted).

                                     V.      CONCLUSION

       Based on the above reasoning, the court hereby GRANTS Plaintiff’s Counsel’s Request

for Attorneys’ Fees and Costs in the amount of twenty-two thousand, seven hundred and fifty-nine

dollars, and seventy-five cents ($22,759.75). (ECF Nos. 83-1, 94.)

       IT IS SO ORDERED.




                                                     United States District Judge
December 17, 2020
Columbia, South Carolina




                                                10
